UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7687



WILMER KNIGHT,

                                            Plaintiff - Appellant,

          versus

L. JARVIS, Assistant Warden; CORRECTIONAL OF-
FICER GEE; LIEUTENANT COTTRELL, Investigator;
CORRECTIONAL OFFICER BARKSDALE; SERGEANT
JAMES, Correctional Officer; F. MCCOY; PONTON,
Assistant Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-91-3)


Submitted:   February 7, 1996          Decided:     February 26, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Wilmer Knight, Appellant Pro Se. Lance Bradford Leggitt, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint.* We have reviewed
the record and the magistrate judge's opinion and find no rever-

sible error. Accordingly, we affirm on the reasoning of the magis-

trate judge. Knight v. Jarvis, No. CA-95-91-3 (E.D. Va. Sept. 20,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




    *
      The parties consented to disposition by a magistrate judge
pursuant to 28 U.S.C.A. § 636(c) (West 1993).

                                2